Title: John Barnes to Thomas Jefferson, 28 February 1817
From: Barnes, John
To: Jefferson, Thomas


            
              Dear Sir
              George Town 28th feby 1817.
            
            Your Esteemed favr 17th Acknowledgs Recpt of the Certificates of Genl Kosciusko’s 6 ⅌Ct as well Bank Stock of Columbia—as specified—And now inclose you Copy of the form required—for you to Executed Execute—in Order—to my receiving the quarterly Interest, on the former—for the dividend on the Bank Stock—I trust is already satisfactory—adjusted—with Referance to the Genls ℀—I purpose soon as the Navigation & Opportunity presents, to forward Duplicates thereof to the good Genl—lest yours—may not have reached him—
            
              most Respectfully. Dear Sir—your very Obedt servt
              John Barnes,
            
          